Citation Nr: 0119456	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  98-03 464A	)	DATE
	)
	)


THE ISSUE

Whether a November 20, 1997 Board of Veterans Appeals (Board) 
decision, which denied service connection for a personality 
disorder with obsessive-compulsive traits and parasomnia, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
August 1987 and from March to July 1993.

This matter is currently before the Board on the veteran's 
motion claiming CUE in a November 20, 1997 Board decision.

In March 1998, the veteran had requested to appear before a 
Member of the Board at a Travel Board hearing.  This case was 
remanded so that this hearing could be scheduled.  An April 
21, 2001 Report of Contact noted that the veteran had 
contacted the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center in St. Paul, Minnesota, and 
indicated that he did not think that he would be ready for a 
June 14 or 15, 2001 hearing date.  He refused to appear for a 
Video Conference hearing.  An April 25, 2001 Report of 
Contact again noted the veteran's indication that he would 
not be ready for a June 14 or 15, 2001 hearing.  He again 
refused the option of a Video Conference hearing with the 
Board.  The Travel Board hearing was scheduled for June 15, 
2001.  The veteran failed to appear.  On July 10, 2001, 
correspondence was received at the Board from the veteran.  
He indicated that due to personal and family problems, he had 
been unable to prepare for the June 2001 hearing.  These 
problems had also prevented him from filing a timely request 
that the hearing be rescheduled.  He requested that 
consideration be given to scheduling a Travel Board hearing.  
The Board finds that this correspondence does not constitute 
a timely request for a new Travel Board hearing date; this 
motion was not filed with the Board within 15 days of the 
date of the previously scheduled hearing.  See 38 C.F.R. 
§ 20.704(d) (2000).  Therefore, there is no need to 
reschedule a Travel Board hearing in this case.  


FINDING OF FACT

The November 20, 1997 Board decision which denied entitlement 
to service connection for a personality disorder with 
obsessive-compulsive traits and parasomnia was adequately 
supported by the evidence then of record and the law 
applicable at that time; it was not undebatably erroneous.


CONCLUSION OF LAW

The November 20, 1997 Board decision, which denied 
entitlement to service connection for a personality disorder 
with obsessive-compulsive traits and parasomnia was not 
clearly and unmistakably erroneous.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 20.1400-1404; 20.1406 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a November 20, 1997 Board decision 
involved clear and unmistakable error.  Under 38 U.S.C.A. 
§ 7111, the Board has, for the first time, been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under the new 
statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 38 
C.F.R. § 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are:  (1) A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision.  (2) The Secretary's failure to fulfill the duty to 
assist.  (3)  A disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the Court) has defined CUE 
as an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski,3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Before turning to the record, the Board notes here that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the claimant will apply unless 
Congress or the Secretary provided otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, although not 
clear, the provisions of 38 C.F.R. § 20.1411 would appear to 
render certain provisions regarding assistance inapplicable 
in motions based on Board CUE error.  At any rate, the 
veteran was adequately advised of laws and regulations 
applicable to Board CUE claims and was given an opportunity 
to review the claims file and file an additional response.  
Moreover, the claims file appears to include all pertinent 
items of evidence necessary to review the CUE motion.  
Therefore, even if the provisions of the VCAA are viewed as 
applicable to this motion, the Board finds that there has 
effectively been substantial compliance with the new 
legislation and that the Board may proceed with its review of 
the motion.  

Applicable substantive laws and regulations governing service 
connection in effect at the time of the November 20, 1997 
decision were essentially the same as those now in effect.  
Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, personality disorders as such are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  

The law in effect at the time of the November 20, 1997 
decision charged a claimant for VA benefits with the initial 
burden of presenting evidence of a well grounded claim.  38 
U.S.C.A. § 5107(a).  The November 1997 decision denied the 
claim as not well grounded.  The well grounded claim analysis 
was recently deleted by the VCAA.  However, the decision must 
be viewed in the context of the law in effect at that time.  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

A well grounded claim has been defined by the Court, as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990).  Where the determinative issue involved a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant 
could not meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation could not constitute evidence to render a claim 
well grounded under 38 U.S.C.A. § 5107(a).

Under the law in effect in November 1997, a well grounded 
service connection claim required competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Under such analysis, the 
truthfulness of evidence was presumed in determining whether 
a claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Further, the doctrine of reasonable doubt did not 
ease the veteran's initial burden of submitting a well 
grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Alternatively, the Court had indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applied where 
there was evidence, regardless of its date, which showed that 
a veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
had such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
did not apply, a claim might still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The evidence of record in November 1997 showed diagnoses of a 
personality disorder with obsessive-compulsive traits (which 
could not be service-connected pursuant to 38 C.F.R. 
§ 3.303(c)) and parasomnia.  However, what the Board found to 
be missing to well ground the veteran's claim was medical 
evidence of a nexus or link between the current parasomnia 
and the veteran's period of active military service.  While 
an incident of sleepwalking was noted after he had reported 
for two weeks of Active Service school, and while parasomnia 
was diagnosed by VA in 1994, there was no medical opinion 
suggesting a link to service.  

The underlying contention by the veteran appears to be that 
the Board was incorrect in not finding a relationship between 
his diagnosed parasomnia and his military service.  This is 
essentially a disagreement with how the facts were weighed by 
the Board.  However, a disagreement with how the Board 
evaluated the facts is not clear and unmistakable error.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In sum, the Board must conclude that the November 20, 1997 
Board decision was adequately supported by the evidence then 
of record and the law applicable at that time.  The moving 
party has not set forth specific allegations of error, of 
either fact or law, in the decision by the Board.  That 
decision therefore did not involve CUE, and the motion is 
denied.


ORDER

The motion for revision or reversal of the November 20, 1997 
Board decision based on clear and unmistakable error is 
denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 



